Motion for leave to appeal as poor persons granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellants’ points, on condition that the appellants serve one copy of the typewritten or mimeographed appellants’ points upon the attorney for defendants-respondents and files 6 typewritten or 19 mimeographed copies of appellants’ points, together with the original record, with this court. Concur—Botein, P. J., Breitel, Rabin, Valente and Steuer, JJ.